DETAILED ACTION
This action is in response to the RCE and Amendment dated 04 November 2022.  Claims 1, 8 and 15 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2019/0303596 A1) in view of Gallagher et al. (US 2020/0257576 A1).

As for independent claim 1, Du teaches a system comprising:
a computing device comprising a processor and a memory, the computing device executing at least one application, wherein the at least one application is configured to at least: [(e.g. see Du paragraphs 0026, 0027, 0071)  The client device 106 can include, for example, a processor-based system such as a computer system … one or more or more of the components described herein that includes software or program instructions can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as a processor in a computer system or other system … The client device 106 can be configured to execute various applications such as one or more client applications 139”].
detect an attempt to copy content in the at least one application to a clipboard accessible by applications installed on the computing device [(e.g. see Du paragraphs 0021, 0057) ”Beginning with step 703, the SDK 149 can receive data from a client application 149 to store in the clipboard 141 … specify that copying data from an application is prohibited, or that it is only allowed for a particular user, a particular client device 106, or a combination thereof (e.g., specified users can only copy from a web browser when using a company issued mobile phone)”].
generate a first profile of a context of the content [(e.g. see Du paragraph 0021 and Fig. 3) ”A policy 123 can also specify an action that is to be performed by a client device 106 in response to the client device 106 being in a particular state. For instance, a policy 123 can specify that copying data from an application is prohibited, or that it is only allowed for a particular user, a particular client device 106, or a combination thereof (e.g., specified users can only copy from a web browser when using a company issued mobile phone)”].
identify at least one characteristic of the content based upon the first content type [(e.g. see Du paragraphs 0021, 0025) ”A policy 123 can include one or more of a device identifier 126, a user identifier 129, an application identifier 133, or a data type 136, which can be used to determine whether the policy is applicable … The data type 136 indicates the type(s) of data for which the policy is applicable. Data type(s) 136 can include text data, binary data, image data, or other types of data. In some instances, a file type identifier can be used as a data type 136”].
detect an attempt to paste the content into a field [(e.g. see Du paragraphs 0063) ”Beginning with step 803, the SDK 149 can receive a request from a client application 149 to access data stored in the clipboard 141. This request can correspond to an attempt to paste data stored in the clipboard 141 into a client application 139”].
generate a second profile of the field [(e.g. see Du paragraphs 0021, 0054 and Fig. 3) ”A policy 123 could similarly specify that pasting data into an application is prohibited, or that it is only allowed for a particular user, a particular client device 106, or a combination thereof (e.g., specified users can only paste into their email when using a company issued tablet) … The management service 113 can then provide a response to the SDK 149. For example, the management service 113 can identify the applicable policies 123 and generate a permissions list identifying which client applications 139 the user is allowed to use to access the clipboard 141 and in what manner each client application 139 can be used to access the clipboard (e.g., the user is allowed to retrieve data from the clipboard using any client application 139 but is only allowed to paste data to the clipboard from a short list of approved client applications 139). The management service 113 can then return the permissions list to the SDK 149”].

Du does not specifically teach the first profile comprises a first content type of the context from which the content was copied, the second profile comprises a second content type of the field, identify a mismatch between the first profile and the second profile by identifying a mismatch between the first content type and the second content type, generate a warning user interface element that restricts the content from being pasted into the field, obtain a user override from the warning user interface element or paste the content into the field in response to obtaining the user override.  However, in the same field of invention, Gallagher teaches:
the first profile comprises a first content type of the context from which the content was copied [(e.g. see Gallagher paragraph 0068 and Fig. 4 numerals 402, 406) ”the user instructs the user device to copy a password 402 included in a web page 404. The data verification program 110a, 110b may process a localized code snippet 406 corresponding to the copied password 402 and may determine that a copy field including the copied password 402 is defined by a password data type, as previously described at 202. Accordingly, the data verification program 110a, 110b may store (via communication network 116) “password data” as a copy tag of the copied password 402 stored in the clipboard 206, as previously described at 204”].  Examiner notes that the copied content is a “password” data type.
the second profile comprises a second content type of the field [(e.g. see Gallagher paragraph 0069 and Fig. 4 numerals 414, 418) ”the request transmitted by the data verification program 110a, 110b may include a targeted request (e.g., indicating the paste field 414) for a code snippet of the HTML source code corresponding to the paste field 414, as previously described at 208. In response, the web server may return to the data verification program 110a, 110b (via communication network 116), a page source 416 for the web page 408, including a localized code snippet 418 of the HTML source code corresponding to the paste field 414, as previously described at 208. The data verification program 110a, 110b may process the localized code snippet 418 and may determine, based on the “email” value in a “name” attribute 420 of an “<input>” element, that the paste field 414 is defined by an e-mail data type, as previously described at 208”].  Examiner notes that the field attempted to be pasted into is an “e-mail” data type.
identify a mismatch between the first profile and the second profile by identifying a mismatch between the first content type and the second content type [(e.g. see Gallagher paragraphs 0050, 0070 and Fig. 2 numeral 210) ”Then, at 210, an inquiry is made to determine if the copy field matches the paste field. In one embodiment, the data verification program 110a, 110b may perform the comparison between the copy field and the paste field prior to transferring the copied text to the paste field, to ensure that potentially sensitive data (e.g., a password) in the copy field is not inadvertently entered into the wrong paste field … the data verification program 110a, 110b may compare the copy tag “password data” of the copied password 402 stored in the clipboard 206 against the e-mail data type of the paste field 414 and may determine a mismatch between the copy field including the copied password 402 and the paste field 414, as previously described at 210”].
generate a warning user interface element that restricts the content from being pasted into the field [(e.g. see Gallagher paragraphs 0056, 0071, Fig. 2 numeral 214 and Fig. 4 numeral 422) ”if the data verification program 110a, 110b determines that the copy field does not match the paste field at 210, then the user is alerted of the mismatch at 214 … Accordingly, the data verification program 110a, 110b may transmit an alert 422 to the user device to notify the user of an attempt to paste a password (copied password 402) into an e-mail field (paste field 414). The data verification program 110a, 110b may provide in the alert 422, an “Abort Paste” button 424 to prompt or enable the user to abort the paste function … For example, the user selects the “Abort Paste” button 424 using pointer 412 of the user device … instruct the user device to abort the paste function. As such, the user device may not paste the copied password 402 from the clipboard 206 into the paste field 414 of the web page 408”].
obtain a user override from the warning user interface element [(e.g. see Gallagher paragraph 0071 and Fig. 26 numeral 426) ”Accordingly, the data verification program 110a, 110b may transmit an alert 422 to the user device to notify the user of an attempt to paste a password (copied password 402) into an e-mail field (paste field 414). The data verification program 110a, 110b may provide in the alert 422, an “Abort Paste” button 424 to prompt or enable the user to abort the paste function and a “Continue Paste” button 426 to prompt or enable the user to complete the paste function”].
paste the content into the field in response to obtaining the user override [(e.g. see Gallagher paragraphs 0069, 0071 and Fig. 26 numerals 414, 426) ”Accordingly, the data verification program 110a, 110b may transmit an alert 422 to the user device to notify the user of an attempt to paste a password (copied password 402) into an e-mail field (paste field 414). The data verification program 110a, 110b may provide in the alert 422, an “Abort Paste” button 424 to prompt or enable the user to abort the paste function and a “Continue Paste” button 426 to prompt or enable the user to complete the paste function … the user device to paste the copied password 402 from the web page 404 to a paste field 414 included in the web page 408”].  Examiner notes that selecting the “Continue Paste” button within the warning prompt enables the paste function to be completed into the paste field.
Therefore, considering the teachings of Du and Gallagher, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the first profile comprises a first content type of the context from which the content was copied, the second profile comprises a second content type of the field, identify a mismatch between the first profile and the second profile by identifying a mismatch between the first content type and the second content type, generate a warning user interface element that restricts the content from being pasted into the field, obtain a user override from the warning user interface element and paste the content into the field in response to obtaining the user override, as taught by Gallagher, to the teachings of Du because it is beneficial to prevent users from inadvertently pasting passwords and other sensitive data from a source location to an unintended destination (e.g. see Gallagher paragraph 0002).

As for dependent claim 2, Du and Gallagher teach the system as described in claim 1 and Du further teaches:
wherein the at least one application comprises a first application associated with the context of the content and a second application associated with the field, wherein a common software development kit (SDK) is used to build the first application and the second application [(e.g. see Du paragraph 0030) ”The SDK 149 can include a set of libraries that can be dynamically or statically linked to one or more client applications 139. Each library in the SDK 149 can provide one or more functions to a client application 139 that links to or otherwise implements or incorporates the SDK 149. In some instances, the SDK 149 can also override one or more functions provided by the operating system 146. As a result, the SDK 149 can influence or impact the operation of client applications 139 that are not linked to or otherwise incorporate the SDK 149. For example, the SDK 149 can include components that change how the operating system 146 controls access to the clipboard 141. In this example, the installation of the SDK 149 could alter how all client applications 139 installed on the client device 106 access the clipboard 141 regardless of whether individual ones of the client applications 139 linked to or otherwise incorporated the functionality provided by the SDK 149”].

As for dependent claim 3, Du and Gallagher teach the system as described in claim 1 and Du further teaches:
wherein the at least one application comprises a browser application, and the browser application is configured to at least [(e.g. see Du paragraph 0021 and Figs. 2 and 3) ”a policy 123 can specify that copying data from an application is prohibited, or that it is only allowed for a particular user, a particular client device 106, or a combination thereof (e.g., specified users can only copy from a web browser when using a company issued mobile phone”].  Examiner notes that, as depicted in Fig. 3, settings for a web browser application can be configured.

Du does not specifically teach the following limitations.  However, Gallagher teaches:
identify a first parameter associated with a tag defining an input field corresponding to the context of the content [(e.g. see Gallagher paragraph 0063, Fig. 2 numeral 202 and Fig. 3) ”The data verification program 110a, 110b may process the localized code snippet 312 and may determine, based on the “password” value in a “type” attribute 314, that a copy field including the copied password 308 is defined by a password data type, as previously described at 202”].
identify a second parameter associated with the field corresponding to the attempt to paste [(e.g. see Gallagher paragraph 0064, Fig. 2 numeral 208 and Fig. 3) ”The data verification program 110a, 110b may process the localized code snippet 324 and may determine, based on the “ap_password” value in a “for” attribute 326 of a “<label>” element, that the paste field 320 is defined by a password data type, as previously described at 208”].
determine that a data type of the input field does not match the field corresponding to the attempt to paste based upon respective descriptive text corresponding to the first parameter and the second parameter [(e.g. see Gallagher paragraph 0065, Fig. 2 numeral 210 and Fig. 3) ”Thereafter, the data verification program 110a, 110b may compare the copy tag “password data” of the copied password 308 stored in the clipboard 206 against the password data type of the paste field 320 and may determine a match between the copy field including the copied password 308 and the paste field 320, as previously described at 210”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 4, Du and Gallagher teach the system as described in claim 1, but Du does not specifically teach wherein the at least one application comprises a browser application, and the browser application identifies the mismatch between the first profile and the second profile by injecting client-side code into a page in which the field is rendered.  However, Gallagher teaches:
wherein the at least one application comprises a browser application, and the browser application identifies the mismatch between the first profile and the second profile by injecting client-side code into a page in which the field is rendered [(e.g. see Gallagher paragraphs 0036, 0038) ”the data verification program 110a 110b is implemented as a web browser plug-in on a user laptop … the data verification program 110a, 110b may read through the HTML source code in the page source to identify a code snippet in the HTML source code corresponding the copy field including the copied text”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, Du and Gallagher teach the system as described in claim 4, but Du does not specifically teach wherein the client-side code comprises JavaScript code that generates the second profile of the field based upon at least one markup language tag associated with the field.  However, Gallagher teaches:
wherein the client-side code comprises JavaScript code that generates the second profile of the field based upon at least one markup language tag associated with the field [(e.g. see Gallagher paragraph 0064) ”a localized code snippet 324 of the HTML source code corresponding to the paste field 320, as previously described at 208. The data verification program 110a, 110b may process the localized code snippet 324 and may determine, based on the “ap_password” value in a “for” attribute 326 of a “<label>” element, that the paste field 320 is defined by a password data type, as previously described at 208 … computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, configuration data for integrated circuitry, or either source code or object code written in any combination of one or more programming languages”].  Both Du and Gallagher define the use of various different programing languages.  Given that a software developer has a finite number of programming languages to choose from, it would have been obvious to one of ordinary skill in the art, namely a software developer, to try any available language that would achieve the function of profiling a field based on the markup tag associated with it with reasonable success (i.e. the programming language performs the coded function).  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of invention but of ordinary skill and common sense.  See MPEP 2143(I)(E).

As for dependent claim 6, Du and Gallagher teach the system as described in claim 4 and Du further teaches:
wherein the client-side code intercepts the content and restricts the content from being entered into the field [(e.g. see Du paragraphs 0035-0037) ”the API call is intercepted and processed by the SDK 149. The SDK 149 can determine the application identifier 133 of the client application 139, the user identifier 129 of the user interacting with the client application 139, and the device identifier 126 of the client device 106. This information can be sent in a query to the management service 113. In some instances, the data type 136 for the data to be stored in the clipboard 141 can be included in the query … The management service 113 can evaluate the query received from the SDK 149 to determine whether the access to the clipboard 141 of the client device 106 is permitted. Accordingly, the management service 113 can search the data store 119 to determine which policies 123 have been assigned or applied to the user, client device 106 or client application 139 by searching for policies that are linked to the provided device identifier 126, user identifier 129, or application identifier 133. The management service 113 can then evaluate the matching policies 123 to determine whether access to the clipboard 141 is permitted. The management service 113 can then return the result to the SDK 149 …  The SDK 149 evaluates the result of the query and performs an appropriate action. For example, if the user is prohibited from accessing the clipboard 141 in this context (e.g., a policy 123 prohibits the user from accessing the clipboard or a policy 123 prohibits the user from using the client application 139 to access the clipboard), then the SDK 149 can cause a context menu or similar user interface element to have the option(s) for accessing the clipboard omitted, greyed out, or otherwise rendered inactive”].

As for dependent claim 7, Du and Gallagher teach the system as described in claim 1, but Du does not specifically teach wherein the at least one application detects the mismatch by determining that a type associated with the field is indeterminate.  However, Gallagher teaches:
wherein the at least one application detects the mismatch by determining that a type associated with the field is indeterminate [(e.g. see Gallagher paragraphs 0003, 0070 and Fig. 2 numerals 210, 214, and Fig. 4) ”The present invention may then include determining a second data type of a paste field intended for receiving the copied data. The present invention may further include, in response to identifying a mismatch between the first determined data type of the copy field including the copied data and the second determined data type of the paste field, preventing an input of the copied data into the paste field … the data verification program 110a, 110b may compare the copy tag “password data” of the copied password 402 stored in the clipboard 206 against the e-mail data type of the paste field 414 and may determine a mismatch between the copy field including the copied password 402 and the paste field 414”].  Examiner notes that Gallagher detects a mismatch for any type that is not equivalent to the type being compared.  The exemplary embodiments use a “password” type and any type being compared that is not a “password” type would throw a mismatch (i.e. an indeterminate type would be a mismatch as it is not a “password” type).

As for independent claim 8, Du and Gallagher teach a method.  Claim 8 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 9, Du and Gallagher teach the method as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 10, Du and Gallagher teach the method as described in claim 8; further, claim 10 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 11, Du and Gallagher teach the method as described in claim 8; further, claim 11 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 12, Du and Gallagher teach the method as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 13, Du and Gallagher teach the method as described in claim 11; further, claim 13 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 14, Du and Gallagher teach the method as described in claim 8; further, claim 14 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for independent claim 15, Du and Gallagher teach a non-transitory computer-readable medium.  Claim 8 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 16, Du and Gallagher teach the medium as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 17, Du and Gallagher teach the medium as described in claim 15; further, claim 17 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 18, Du and Gallagher teach the medium as described in claim 17; further, claim 18 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 19, Du and Gallagher teach the medium as described in claim 15; further, claim 19 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 20, Du and Gallagher teach the medium as described in claim 19; further, claim 20 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

Response to Arguments
Applicant's arguments, filed 04 November 2022, have been fully considered but they are not persuasive.

Applicant argues that [“Gallagher fails to suggest a user override, as recited by amended claim 1.  Additionally, Gallagher fails to suggest pasting the content into the field in response to obtaining the user override, as recited by amended claim 1” (Page 10).].

Examiner respectfully disagrees.  Gallagher teaches obtain a user override from the warning user interface element and paste the content into the field in response to obtaining the user override in paragraphs 0069, 0071 and Fig. 26 numerals 414, 426 of Gallagher’s disclosure [“Accordingly, the data verification program 110a, 110b may transmit an alert 422 to the user device to notify the user of an attempt to paste a password (copied password 402) into an e-mail field (paste field 414). The data verification program 110a, 110b may provide in the alert 422, an “Abort Paste” button 424 to prompt or enable the user to abort the paste function and a “Continue Paste” button 426 to prompt or enable the user to complete the paste function … the user device to paste the copied password 402 from the web page 404 to a paste field 414 included in the web page 408”].  One of ordinary skill in the art, namely a software developer, would recognize that selecting the “Continue Paste” button within the warning prompt enables the paste function to be completed into the paste field.  Thus, the combination adequately teaches applicant’s claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 11,057,464 B1 issued to Wei et al. on 06 July 2021.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. overriding paste event privacy warnings).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174